Title: To James Madison from Alexander J. Dallas, 9 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        9 May 1815
                    
                    I have just time to inclose the final report of the Board of Officers. There is no additional intelligence from Europe. There is nothing new here. Many of the Officers have left Washington; and, upon the whole, I think that our Military arrangements will produce less discontent and clamour, than was anticipated. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                